DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group III, claim 26-35 in the reply filed on 01/31/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 24 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I and Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/31/2022.

Application Status
Amended claim 26-35 are under examination.
Claim 24 and 25 are withdrawn from examination. 
Claim 1-23 are cancelled.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the production of the malt beverage" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation "the amount and type of raw materials" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “a malt beverage…” line 6 is confusing if the “malt beverage” is the same beverage as in line 1. For examination purpose, the limitation is considered “the malt beverage” as recited in line 1. Appropriate correction is required. 
The term “rich feeling” in claim 27 is a relative term which renders the claim indefinite. The term “rich” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the metes and bounds of the limitation “…rich feeling of the malt beverage is maintained…” is indefinite, since it is not clear how to maintain a “feeling” of a product; in other words, a non-living product, such as a beverage to have feelings to be maintained; hence the claim is indefinite. 
The term “sharp feeling” in claim 28 is a relative term which renders the claim indefinite. The term “sharp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the metes and bounds of the limitation “…sharp feeling of the malt beverage is improved…” is indefinite, since it is not clear how to improve a sharp feeling of a product; in other words, a non-living product, such as a beverage to have feelings to be improved; hence the claim is indefinite. 
Claim 29 recites the limitation "the bitterness value" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 29, the recitation of abbreviation of “EBC” is not clear, since different technologies may use same abbreviations; hence it is not clear as to what Applicant intend the abbreviation “EBC” to represent in the instant claim. The claim is indefinite. 
The term “cool feeling” in claim 30 is a relative term which renders the claim indefinite. The term “cool” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Additionally, the metes and bounds of the limitation “…cool feeling is imparted to the malt beverage…” is indefinite, since it is not clear how to impart cool feeling to a product; in other words, a non-living product, such as a beverage to have feelings to be improved; hence the claim is indefinite. 
Claim 31 recites the limitation of “…the method comprises including at least one sesquiterpenes selected from the group consisting of 4-epi-cubebol, o-cadinol, a-cubebene, y-muurolene, o-amorphene and o-muurolene, and derivatives thereof…” is not clear as to what step(s) is the at least one sesquiterpenes is included in the claimed method. In other words, there is no active step in the claim to . 
Claim 32 recites the limitation "the peak area ratio" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation of “…the method comprises including sesquiterpenes derived from Polaris-variety hops  and derivatives thereof…” is not clear as to what step(s) is the sesquiterpenes is included in the claimed method. In other words, there is no active step in the claim to correlate with “…including sesquiterpenes derived from Polaris-variety hops  and derivatives thereof …” in the claimed method; hence the claim is indefinite. 
In claim 34, the recitation of “…wherein grain as a raw material contains 25 wt% or more of malt…” is unclear. It is not clear as to what step(s) is wherein grain as a raw material contains 25 wt% or more of malt is included in the claimed method. In other words, there is no active step in the claim to correlate with “…wherein grain as a raw material contains 25 wt% or more of malt …” in the claimed method; hence the claim is indefinite.
Regarding claim 35, the phrase "beer-like fermented malt beverage" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "beer- like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2014-217347-A (IDS submitted 12/06/2019, foreign patent document BB) as evidenced by Nance et al. (Volatile Components of Aroma Hops (Humulus Lupulus L.) Commonly Used in Beer Brewing, 2011). 
Regarding claim 26, 27, 28, 30 and 35, with respect to the language solely recited in preamble recitations, when reading the preamble in the context of the entire claim, the recitation “…for reducing a grain smell of a malt beverage…” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
JP 2014-217347-A (‘347) discloses a method of suppressing flavor deterioration of a beer taste beverage (beer-like fermented malt beverage) comprising adding 1.2 ppb or more of δ-cadinene content to manufactured beer taste beverage (malt beverage) (Overview, Solution). The amount of 1.2 ppb or more of δ-cadinene content overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff
Additionally, ‘347 discloses adding cubebol, ((-)-(1R,4S,5R,6R,7S,10R)-7-isopropyl-4,10-dimethyl-tricyclo[4.4.0.0(1,5)]decan-4-ol) (‘347, [0004], [0016], [0019]) to suppress flavor deterioration in the beer taste beverage. ‘347 does not disclose an amount of the cubebol (‘347, [0018]) as cited in the claim. However, it would have been obvious to one of ordinary skill in the art to optimize the amount of the cubebol in the beverage, since ‘347 clearly teaches optimizing the amount of the cubebol can be appropriately determined in consideration of the type and composition of the beer-taste beverage, and ease of production of oxidative deterioration flavor. With respect to claim 27, 28 and 30, recitations of “rich feeling”, “sharp feeling” and “cool feeling” respectively in claims; as ‘347 discloses uses like materials, δ-cadinene and cubebol in a like manner adding to the beer-taste beverage as claimed, it would therefore be expected that the beer taste beverage (beer-like fermented malt beverage) will have the same characteristics “rich feeling”, “sharp feeling” and “cool feeling” claimed in claim 27, 28 and 30; absent a showing of unexpected results. 
Regarding claim 29,  ‘347 discloses the method of suppressing flavor deterioration of the beer taste beverage (beer-like fermented malt beverage) (Overview, Solution). ‘347 discloses adding bitter taste (‘347, [0023]), but does not disclose the bitterness value as cited. However, it is well known flavoring in beer beverage includes bitterness degrees. It would have been obvious to one of ordinary skill in the art to use known contributing raw materials in ‘347 manufacturing of the beer taste beverage (malt beverage) to provide a desired of bitterness including the cited value of bitterness as a matter of taste preference, absent a clear and convincing argument or evidence to the contrary. 
Regarding claim 31, 32 and 33, ‘347 discloses the method comprising adding hops (‘347, [0027]) wherein hops contains sesquiterpenes including α-muurolene and α-cadinol as evidenced by Nance et al. (pg. 20, table 1). With respect to claim 32, ‘347 uses the like materials, sesquiterpenes including α-muurolene and α-cadinol uses like materials, in a like manner adding to the beer-taste beverage as claimed, it would therefore be expected that the beer taste beverage (beer-like fermented malt beverage) will have the same characteristics pear area measured by a GC/MS device claimed in claim 32, absent a showing of unexpected results. With respect to claim 33, the source of sesquiterpenes including α-muurolene and α-cadinol does not give patentable distinction since ‘347 as evidenced by Nance et al. is the same as Applicant’s sesquiterpenes including α-muurolene and α-cadinol. 
Regarding claim 34, ‘347 discloses the manufacturing of the beer taste beverage (malt beverage) comprising grains raw material (‘347, [0022], [0040]) with 40 kg of malt pulverized product in 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792